Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts on records, Takagi (US 2013/0133797 A1) and Shirouzu (US 2006/0137789 A1), fail to disclose or properly suggest a circumferentially and continuously extending outboard middle longitudinal narrow groove with a smaller width than the main groove, the outboard middle longitudinal narrow groove forming a circumferentially extending inner land section on an inboard tread edge side of the outboard middle land portion wherein the outboard middle grooves extend from the edge of the outboard middle land located on the outboard tread edge side to the outboard middle longitudinal narrow groove and wherein the inner land section extends continuously in the tire circumferential direction to form a plane rib without any sipes or grooves. Therefore, claims 1 and 2 are allowable. Claims 3-8, 13-16, 19-20, and 22-26 are dependent on claim 1 or 2 and, hence, allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749